Citation Nr: 1824572	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-34 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for a right shoulder disability. 

2. Entitlement to service connection for a left shoulder disability. 


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel










INTRODUCTION

The Veteran served on active duty from March 1990 to January 2004.  Prior to her active duty service, she also had periods of active duty for training (ACDUTRA) from May 1982 to July 1982, from April 1984 to October 1987, and from February 1988 to August 1988.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the RO characterized the Veteran's claims as entitlement to service connection for right and left shoulder impingement syndrome.  The scope of a claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Here, a private provider, Dr. D.C., diagnosed the Veteran with bilateral shoulder acromioclavicular joint arthritis in March 2012.  Thus, the Board has recharacterized the issues on appeal, so any bilateral shoulder disabilities are considered.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

A. Private Treatment Records

The Veteran reported that she has been treated for the claimed disabilities by Dr. L.B.  See July 2008 Authorization for Release and October 2014 Form 9.  The Board acknowledges that the RO made two attempts to secure records from this provider in 2008 in conjunction with earlier unrelated claims.  See August 2008 and October 2008 Correspondences.  However, no attempts have been made to obtain these records since the Veteran filed her claim for shoulder disabilities in July 2012.  Because such records, if obtained, might contain information bearing on the Veteran's appeal, efforts should be made to procure them.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).

B. VA Examination  

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

In the present case, the record contains a January 2013 Disability Benefits Questionnaire (DBQ).  The Board finds the January 2013 DBQ is inadequate.  The examiner diagnosed the Veteran with bilateral shoulder impingement syndrome.  The examiner noted the Veteran had provided a history of experiencing gradual onset of bilateral shoulder pain in service due to chronic use that resulted from physical training.  However, the examiner opined that the Veteran's bilateral shoulder impingement syndrome was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  As rationale, the examiner stated that the Veteran's service treatment records (STRs) showed complaints of acute shoulder pain without associated injury and that the majority of complaints appeared to involve the shoulder blades and upper back, rather than the shoulder joints.  The Board finds this opinion to be inadequate as it does not seem to take into consideration the Veteran's reports of continuity of symptomatology of pain in the shoulders since her discharge from service.  Additionally, subsequent to the January 2013 examination, private treatment records were associated with the claims file, which reflect that X-rays taken in March 2012 had revealed bilateral shoulder acromioclavicular joint arthritis.  The January 2013 VA examiner did not consider this diagnosis at the time of the examination (notably X-rays were not completed on examination) as it was not of record; therefore, he did not have an opportunity to consider this shoulder disability in providing his opinion.  
Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file VA treatment records from March 2015 to the present. 

2. Contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims, to include records from Dr. L.B.  Based on the response received, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.

3. If any records requested in items (1) or (2) are not available, the Veteran should be notified of such in accordance with 38 C.F.R. § 3.159(e).

4. After completing the development requested in items 1 and 2, provide the Veteran with an appropriate VA examination to determine the nature, extent, and etiology of her shoulder disabilities.  The electronic claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

After examination of the Veteran and review of the claims file, the examiner should provide an opinion on the following questions:

A) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's shoulder disabilities, to include impingement syndrome and acromioclavicular joint arthritis are related to the Veteran's service, to include doing pushups and performing physical training therein?

B) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran had bilateral shoulder joint arthritis within a year of her discharge from service?

For purposes of providing an opinion, the examiner should consider the Veteran's statements indicating a continuity of symptomatology of pain in the shoulders since service and STRs reflecting treatment for shoulder pain.

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide the Veteran with a supplemental statement of the case and afford her a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B (2012).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



